Citation Nr: 0315417	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  01-01 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The veteran testified before the undersigned member of the 
Board (now, Veterans Law Judge) in January 2003, who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.  


REMAND

The veteran seeks an initial evaluation in excess of 50 
percent for his service-connected PTSD.  As noted above, he 
testified in January 2003 before the undersigned Veterans Law 
Judge.  At this time, the veteran stated that he was 
hospitalized at the VA Medical Center (VAMC) in Palo Alto, 
California twice in 2002 for his PTSD, in early 2002, 
beginning approximately in January to March, and again in 
late 2002, beginning approximately in October to November 
2002.  He further testified that he received daily outpatient 
treatment for extended periods of time in 2002 and that he 
now receives weekly treatment from the VAMC in Palo Alto, 
California.  He stated he also receives treatment from Dr. 
Vic Josua at the Veterans' Clinic in San Jose, California.  
Yet, the most recent treatment records obtained from the VA 
are dated in July 2002.  The additional records must be 
obtained.

In addition, the Board notes that the most recent VA 
examination of record is dated in December 2000.

Finally, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, as the rating action 
appealed from was the initial grant of service connection for 
the veteran's PTSD, the RO should consider the proper 
evaluation to be assigned for the veteran's service connected 
PTSD pursuant to the Court's holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who are treating him for 
his service-connected PTSD.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his PTSD.  The 
RO should request any and all inpatient 
and outpatient treatment records, and 
mental hygiene records to include any and 
all records of individual and group 
therapy.  In particular, the RO should 
obtain the veteran's medical records from 
the VAMC in Palo Alto, California from 
January 2000 to the present, the Veterans 
Clinic in San Jose, California from 
January 2000 to the present, and the 
Veterans Center in San Jose, California, 
from December 2002 to the present.  In 
addition, the RO should obtain any 
records of treatment accorded the veteran 
by Dr. Vic Josua, from January 2000 to 
the present.

3.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran a VA 
psychiatric examination to determine the 
nature and extent of his service-
connected PTSD.  The examiner must be 
given the veteran's claims file for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be performed, including 
any and all clinical testing to determine 
the veteran's Global Assessment of 
Functioning (GAF) as accurately as 
possible.  The examiner should address 
the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's PTSD.

?	Describe any current symptoms and 
manifestations attributed to his 
PTSD.

?	Complete any diagnostic and clinical 
tests required and make an accurate 
assessment as possible of the 
veteran's GAF as due to his service-
connected PTSD.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to an initial evaluation in 
excess of 50 percent for PTSD, including 
whether or not "staged ratings" or 
separate ratings for separate periods of 
time may be assigned based on the facts 
found following the initial grant of 
service connection, according to 
Fenderson, supra.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




